Sub-Item 77O Rule 10f-3 Transaction DREYFUS MANAGER FUNDS II - Dreyfus Balanced Opportunity Fund On October 4, 2010, Dreyfus Balanced Opportunity Fund, a series of Dreyfus Manager Funds II (the "Fund"), purchased $65,000 of 5.9% Senior Notes due 2040 issued by CBS Corporation (CUSIP No.: 124857AF0) (the "Senior Notes") at a purchase price of $99.733 per unit. The Senior Notes were purchased from JP Morgan Securities, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund s investment adviser, also was a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. JP Morgan securities received a commission of 0.875% per Senior Note. The following is a list of the syndicate's primary members: BNY Mellon Capital Markets, LLC JP Morgan Securities Citi Credit Suisse J.P. Morgan Morgan Stanley Goldman, Sachs & Co. Wells Fargo Securities Deutsche Bank Securities RBS SMBC Nikko Capital Markets Limited Scotia Capital Lloyds TSB Corporate Markets Mizuho Securities USA Inc. Societe General US Bancorp Accompanying this statement are materials presented to the Board of Trustees of Dreyfus Manager Funds II, which ratified the purchase as in compliance with the Fund's Rule 10f-3 Procedures, at a Board meeting held on March 1, 2011.
